Case 21-50428-JTD   Doc 22-5   Filed 05/21/21   Page 1 of 29




       EXHIBIT E
          Case
        Case    21-50428-JTD Doc
             2:12-cv-00175-BMS   22-5 Filed
                               Document     05/21/21
                                        74 Filed       PagePage
                                                 09/20/19   2 of 29
                                                                 1 of 8




                     IN THE TJNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA, g! al., ex rel.
CHARLES STRUNCK, et al.,

                      Plaintiffs,

              v                                               Civil Action No. l2-CY-0175

MALLINCKRODT ARD LLC.
(flU a Mallinckrodt ARD, Inc. ;
f/k/a Questcor Pharmaceuticals, Inc.),

                      Defendant.

UNITED STATES OF'AMERICA, g! aI., ex rel.
scorT CLARK,

                      Plaintiffs,

              v
                                                              Civil Action No. 13-CV-1776
MALLINCKRODT ARD LLC.
(fIH a Mallinckrodt ARD, Inc. ;
flkla Questcor Pharmaceuticals, Inc.),

                      Defendant.



                                     IPROPOSEDIORDER

       Pursuant to Federal Rule of   Civil Procedure 41(a) and the qui tam provisions of the False

Claims Act, 31 U.S.C. $ 3730(b)(1), and pursuant to the terms and conditions of the September

3,2019 settlement agreement among the United States, Relators Charles Strunck and Lisa Pratta,

Relator Scott Clark, (collectively the "Relators") and Defendant Mallinckrodt ARD LLC,

formerly known as Questcor Pharmaceuticals, Inc. ("Mallinckrodt") ("Settlement Agreement"),
            Case
          Case    21-50428-JTD Doc
               2:12-cv-00175-BMS   22-5 Filed
                                 Document     05/21/21
                                          74 Filed       PagePage
                                                   09/20/19   3 of 29
                                                                   2 of 8




the parties have filed a Joint Notice of Partial Settlement and Stipulation of Dismissal. Upon

consideration of the Stipulation and the papers on file in these consolidated actions:

    1)   Each Relator's action with respect to the Covered Conduct, as that term is defined in the

         Settlement Agreement, is dismissed with prejudice;

    2)   The remainder of each Relator's action is dismissed with prejudice as to each respective

         Relator but without prejudice as to the United States, except that:

             a.     no part of any Relator's action as to the allegations contained in the United States'

                    Complaint in Intervention is dismissed; and

             b.     Relator Clark's employment claims (retaliation in violation of   3l U.S.C. $

                    3730(h) and Oregon state law) are dismissed without prejudice ; and

    3)   No part of the United States Complaint in lntervention, or any liability related to

         Excluded Acthar Claims, as that term is defined in the Settlement Agreement, is

         dismissed.




         IT IS SO ORDERED,

         This   _        day of September, 2019.




                                                   HONORABLE BERLE M. SCHILLER
                                                   Judge, United States District Court




                                                      2
1303989-WASSR02A - MSW
           Case
         Case    21-50428-JTD Doc
              2:12-cv-00175-BMS   22-5 Filed
                                Document     05/21/21
                                         74 Filed       PagePage
                                                  09/20/19   4 of 29
                                                                  3 of 8




                        IN THE UNITED STATES DISTRICT COURT
                    F'OR THE EASTERN DISTRICT OF PEI\NSYLVANIA


UNITED STATES OF AMERICA,              g   al., ex rel.
CHARLES STRIfNCK et al.,

                       Plaintiffs,

               Y.                                              Civil Action No. l2-CY-0175

MALLINCKRODT ARD LLC.
(flU a Mallinckrodt ARD, Inc. ;
ffl</a Questcor Pharmaceuticals, Inc.),


                       Defendant.

IINITED STATES Of'AMERICA, et al., ex rel.
SCOTT CLARK,

                       Plaintiffs,

               v
                                                               Civil Action No. l3-CY-1776
MALLINCKRODT ARD LLC.
(fM a Mallinckrodt ARD, Inc. ;
fflrla Questcor Pharmaceuticals, Inc.),

                       Defendant.



 JOINT NOTICE OF PARTIAL SETTLEMENT AIID STIPULATION OF DISMISSAL


       The parties hereby respectfully notify the Court that, on September 3,2019, the United

States, Relators Charles Strunck and Lisa Pratta, Relator Scott Clark, (collectively the

"Relators") and Defendant Mallinckrodt ARD LLC, formerly known as Questcor

Pharmaceuticals, Inc. ("Mallinckrodt"), entered into a settlement agreement ("settlement
            Case
          Case    21-50428-JTD Doc
               2:12-cv-00175-BMS   22-5 Filed
                                 Document     05/21/21
                                          74 Filed       PagePage
                                                   09/20/19   5 of 29
                                                                   4 of 8




Agreement") to resolve certain allegations contained in each Relator's complaint in these

consolidated actions. A copy of the Settlement Agreement is attached to this Notice and

Stipulation as Exhibit   1.


        Pursuant to Federal Rule of    Civil Procedure 4l(a) and the qui tam provisions of the False

Claims Act, 31 U.S.C. $ 3730(b)(l), and pursuant to the terms and conditions of the Settlement

Agreement, Relators, Mallinckrodt, and the United States, hereby stipulate, consent and agree to

the entry of an order providing that   (l)   each Relator's action with respect to the Covered

Conduct, as that term is defined in the Settlement Agreement, is dismissed with prejudice; (2) the

remainder of each Relator's action is dismissed with prejudice as to each respective Relator and

without prejudice as to the United States, except that (a) no part of any of Relators' actions as to

the allegations contained in the United States' Complaint in lntervention is dismissed; and (b)

Relator Clark's employment claims (retaliation in violation of      3l U.S.C. $ 3730(h)   and Oregon

state law) are dismissed without prejudice;r and (3) no part of the United States Complaint in

Intervention, or any liability related to Excluded Acthar Claims, as that term is defined in the

Settlement Agreement, is dismissed.

        The parties respectfully request that the Court enter an order in the form of the proposed

order consistent with this stipulation. The United States consents to the dismissals set forth

herein. A Proposed Order accompanies this Stipulation.




    After the parties entered into the Settlement Agreement, Relator Clark and Mallinckrodt
    agreed that Relator Clark's employment claims would be dismissed without prejudice,
    permitting Clark to re-file the employment claims after final judgment in this action.
                                                     2
1303989-WASSR02A - MSW
  Case
Case    21-50428-JTD Doc
     2:12-cv-00175-BMS   22-5 Filed
                       Document     05/21/21
                                74 Filed       PagePage
                                         09/20/19   6 of 29
                                                         5 of 8




                            Respectfully submitted,


                            JOSEPH H. HUNT
                            Assistant Attomey General

                            WILLIAM M. MoSWAIN
                            United States Attorney

                                   4*
                            GREGORY B. DAVID
                                                      /r   /1,-^   ?
                            Assistant United States Attorney
                            Chiel Civil Division


                            COLIN M. C}IERICO
                            Assistant United States Attomey
                            615 Chestnut Steet, Suite 1250
                            Philadelphia PA 19106
                            Tel.: (215) 861-8788
                            Fa:r: (215) 861-8618
                            E-mail : colin.cherico@usdoj. gov

                            MICHAEL D. GRA}ISTON
                            JAMIE A. YAVELBERG
                            AUGUSTINE M. RIPA
                            DA}IIEL A. SCHIFFER
                            Attomeys, Civil Division
                            United States Deparhent of Justice
                            601 D Steet, N.W., Room 9928
                            Washington, D.C. 20004
                            Tel.: (202) 305-4033




                               3
           Case
         Case    21-50428-JTD Doc
              2:12-cv-00175-BMS   22-5 Filed
                                Document     05/21/21
                                         74 Filed       PagePage
                                                  09/20/19   7 of 29
                                                                  6 of 8



            fi.
 JOHN N. JOSEPH
r.D. #046643
 Post & Schell, P.C.
Four Penn Center, 14th Floor
 1600 John F. Kennedy Blvd.
Philadelphia, PA 19103
 Tel.: (215) 587-1191
jj oseph@postchell. com

 JOHN T. BENTIVOGLIO (admitted pro hac vice)
 MITCHELL S. ETTINGER (admitted pro hac vice)
 AVIA M. DUNN (admitted pro hac vice)
 Skadden, Arps, Slate, Meagher & Flom LLP
 1440 New York Avenue NW
 Washington, DC 20005
j ohn.bentivo glio@skadden. com
mitchell. ettinger@skadden. com
 avia. dunn@skadden. com


Attorneys for Malli:r-ckrodt




                                        4
          Case
        Case    21-50428-JTD Doc
             2:12-cv-00175-BMS   22-5 Filed
                               Document     05/21/21
                                        74 Filed       PagePage
                                                 09/20/19   8 of 29
                                                                 7 of 8




ROSS
        ORLOW
Begelman & Orlow, PC
4l l Route 70 East
Suite 245
Cherry Hill, NJ 08034
Ross. Begelman@b egelmanorlow. com
Marc. orlow@begelmanorlow. com


Attorneys for Relators Charles Strunck and Lisa Pratta




BRIAN J. MCCORMICK JR.
Ross Feller Casey, LLP
One Liberty Place
1650 Market Street
34th Floor
Philadelphia, PA 19103
bmccormick@ross fel lercasey. com

 JENNIFER MIDDLETON (admitted pro hac vice)
 Johnson Johnson Lucas & Middleton
 975 Oak Street, Suite 1050
 Eugene, Oregon 97401
j middleton@justicelawyers. com


Attorneys for Relator Scott Clark



Date:   Septemb   ., {rrw




                                            5
           Case
         Case    21-50428-JTD Doc
              2:12-cv-00175-BMS   22-5 Filed
                                Document     05/21/21
                                         74 Filed       PagePage
                                                  09/20/19   9 of 29
                                                                  8 of 8




ROSS BEGELMAN
MARC ORLOW
Begelman & Orlow, PC
411 Route 70 East
Suite 245
Cherry Hill, NJ 08034
Ross.Begelman@be gelmanorlow. com
Marc. orlow@begelmanorlow.com


Attorneys for Relators Charles Strunck and Lisa Pratta




BRIAN J.
Ross Feller Casey, LLP
One Liberty Place
1650 Market Street
34th Floor
Philadelphia, PA 19103
bmccormick@rossfellercasey' com

JENNIFER MIDDLETON (admitted pro hac vice)
Johnson Johnson Lucas & Middleton
 975 Oak Street, Suite 1050
 Eugene, Oregon 97401
j middleton@j usticelawYers. com


Attorneys for Relator Scott Clark



Date: Septemb", l9l,zOtS




                                             5
CaseCase 21-50428-JTD Doc
     2:12-cv-00175-BMS    22-5 74-1
                       Document Filed 05/21/21   Page Page
                                       Filed 09/20/19 10 of 29
                                                            1 of 20




          Exhib 1 t1
                                         o
      CaseCase 21-50428-JTD Doc
           2:12-cv-00175-BMS    22-5 74-1
                             Document Filed 05/21/21   Page Page
                                             Filed 09/20/19 11 of 29
                                                                  2 of 20




                                  SETTLEMENT AGREEMENT

       This Settlement Agreement ("Agreement") is entered into among the United States of

America, acting through the United States Department of Justice and on behalf of the Office of

Inspector General ("OIG-HHS") of the Department of Health and Human Services ("HHS")

(collectively, the "United States"), Mallinckrodt ARD LLC (formerly Questcor Pharmaceuticals,

Inc.) ("Questcor"), Charles Strunck, Lisa Pratta, and Scott Clark (each a "Relator" and,

collectively, the "Relators") (hereafter collectively referred to as "the Parties"), through their

authorized representatives.

                                             RECITALS

       A.      Questcor is a pharmaceutical company organized and existing under the laws            of

California. From January 1,2009, through December 31,2013, Questcor manufactured

pharmaceutical products marketed in the United States, including H.P. Acthar Gel ("Acthar").

The United States Food     & Drug Administration has approved the     use   of Acthar for, among other

uses, the treatment   of acute exacerbations of multiple sclerosis in adults.

        B.     On January 20,2012, Charles Strunck and Lisa Pratta filed an action in the United

States District Court for the Eastem District   of Pennsylvania captioned United States ex rel.

Strunckv. Questcor Pharmaceuticals, Inc.,Civil Action No. l2-175 (BMS), pursuant tothe qui

tam provisions of the False Claims Act,    3l   U.S.C. $ 3730(b) (the "Strunck Action"). On June

12,2017, the Court accepted for filing the Fourth Amended Complaint in the Strunck Action.

In the Strunck Action, Relators Strunck and Pratta allege that Questcor, inter alia, provided

illegal remuneration to physicians in violation of the Anti-Kickback Statute,42 U.S.C. $ 1320a-

7b(b) (the "AKS"), in the form of lavish meals and entertainment.

       C.      On April 4,2013, Scott Clark filed an action in the United States District Court

for the Eastern District of Pennsylvania captioned United States, et ol., ex. rel. Clark v. Questcor
      CaseCase 21-50428-JTD Doc
           2:12-cv-00175-BMS    22-5 74-1
                             Document Filed 05/21/21   Page Page
                                             Filed 09/20/19 12 of 29
                                                                  3 of 20




Pharmaceuticals, Inc., Civil Action No. l3-cv-01776 (BMS), pursuant to the qui tam provisions

of the False Claims Act.   3l   U.S.C. $ 3730(b) (the "Clark   Action"). In the Clark Action, Relator

Clark alleges that Questcor, inter alia, provided illegal remuneration to physicians in violation of

the AKS in the form of lavish meals and entertainment.

       D.      The Strunck and Clark Actions are collectively referred to as the      "Civil Actions."

The United States intervened in the Civil Actions on March 6,2019, and filed the United States'

Complaint in Intervention on June 4,2019 ("United States' Complaint in Intervention").

       E.      The United States contends that Questcor submitted or caused to be submitted

claims for payment to the Medicare Program, Title XVIII of the Social Security Act,42 U.S.C.

S$ 1395-l 395kkk-l ("Medicare").

       F.      The United States contends that it has certain civil claims, as specified in

Paragraph 3 below, against Questcor for engaging in the conduct described in this paragraph

during the time period from January 1,2009 to December 31,2013 (hereinafter referred to as the

"Covered Conduct"). Specifically, the United States alleges that twelve Questcor sales

representatives marketing Acthar provided illegal remuneration to health care providers in the

form of lavish meals and entertainment expenses, with the intent to induce Acthar Medicare

referrals from those health care providers, in violation of the   AKS. The identities of the sales

representatives at issue with respect to this alleged conduct are set forth in a separate letter from

the Civil Division, United States Department of Justice to the undersigned counsel for Questcor

dated September 3, 2019, which is herein incorporated by reference into this Agreement (the

"lncorporated Letter"). The United States alleges that, from January 1,2009 to December 31,

2013, Questcor violated the False Claims Act,     3   I U.S.C. $$ 3729-33,   by knowingly causing to

be submitted false claims for Acthar to the Medicare program that resulted from these AKS

violations.


                                                      2
      CaseCase 21-50428-JTD Doc
           2:12-cv-00175-BMS    22-5 74-1
                             Document Filed 05/21/21   Page Page
                                             Filed 09/20/19 13 of 29
                                                                  4 of 20




          The Covered Conduct specifically does not include any claims submitted to Medicare for

Acthar in which the patient on whose behalf the claim was submitted received any financial

assistance, including assistance for copayments, coinsurance, or any other patient cost obligation,

provided in whole or in part by Questcor or the Chronic Disease Fund, now known as Good

Days ("CDF"), notwithstanding whether any such claim involved a prescription or referral from

any health care provider who allegedly received any remuneration arising from conduct by the

sales representatives identified in the lncorporated     Letter. These claims are referred to below   as


"Excluded Acthar Claims." For avoidance of doubt, the Settlement Amount defined below does

not include any payment to the United States related to any Excluded Acthar Claims, and this

Agreement does not provide any consideration or releases related to any Excluded Acthar

Claims.

          G.     The Settlement Agreement is neither an admission of liability by Questcor nor a

concession by the United States that its claims are not well founded.

          H.     Relators claim entitlement under   3l   U.S.C. $ 3730(d) to a share of the proceeds   of

this Settlement Agreement and to Relators' reasonable expenses, attorneys' fees and costs.

          To avoid the delay, uncertainty, inconvenience, and expense of protracted litigation of the

above claims, and in consideration of the mutual promises and obligations of this Settlement

Agreement, the Parties agree and covenant as follows:

                                    TERMS AND CONDITIONS

          1.     Questcor shall pay to the United States $15,400,000 (Fifteen Million Four

Hundred Thousand Dollars), plus interest at arate of 2.5oh from April 29,2019, through the day

before   full payment (the "Settlement Amount"), of which $7,700,000 (Seven Million        Seven

Hundred Thousand Dollars) is restitution, no later than ten (10) business days after the Effective

Date of this Agreement by electronic funds transfer pursuant to written instructions to be

                                                    1
                                                    J
       CaseCase 21-50428-JTD Doc
            2:12-cv-00175-BMS    22-5 74-1
                              Document Filed 05/21/21   Page Page
                                              Filed 09/20/19 14 of 29
                                                                   5 of 20




provided by the United States Attorney's Office for the Eastern District of Pennsylvania. As set

forth above, the Settlement Amount does not include any payment or consideration to the United

States related to any Excluded Acthar Claims.

        2.        Conditioned upon the United States receiving the Settlement Amount from

Questcor and as soon as feasible after receipt, the United States shall pay $2,926,000 (Two

Million Nine Hundred Twenty Six Thousand Dollars) of the Settlement Amount, plus a pro rata

share of the interest accrued pursuant to Paragraph   l, to Relators Strunck and Pratta by electronic

funds transfer.

        3.        Subject to the exceptions in Paragraph 6 (concerning excluded claims) below, and

conditioned upon Questcor's full payment of the Settlement Amount, the United States releases

Questcor, together with its current and former parent corporations; subsidiaries; brother or sister

corporations; divisions; current or former corporate owners; and the corporate successors and

assigns of any of them (the "Questcor Releasees"), from any     civil or administrative monetary

claim the United States has for the Covered Conduct under the False Claims Act,      3l U.S.C. $$

3729-3733;the Civil Monetary Penalties Law,42 U.S.C. $ 1320a-7a; the Program Fraud Civil

RemediesAct,3l U.S.C.$$3801-3812;anystatutoryprovisionforwhichtheCivilDivisionof

the Department of Justice has actual and present authority to assert and compromise pursuant to

28 CFR Part 0, Subpart I, 0.45(d); or the common law theories of payment by mistake, unjust

enrichment, and fraud.

            4.    Subject to the exceptions in Paragraph 6 below, and conditioned upon Questcor's

full payment of the Settlement Amount, Relators, for themselves and for their heirs, successors,

attorneys, agents, and assigns, retease the Questcor Releasees from any civil monetary claim the

Relators have on behalf of the United States for the Covered Conduct under the False Claims

Act,   3l   U.S.C. $5 3729-3733.


                                                  4
      CaseCase 21-50428-JTD Doc
           2:12-cv-00175-BMS    22-5 74-1
                             Document Filed 05/21/21   Page Page
                                             Filed 09/20/19 15 of 29
                                                                  6 of 20




       5.      OIG-HHS expressly reserves all rights to institute, direct, or to maintain any

administrative action seeking exclusion against Questcor and/or its officers, directors, and

employees from Medicare, Medicaid, and all other Federal health care programs (as defined in

42 U.S.C. g 1320a-7b(f)) under 42 U.S.C. $ 1320a-7(a) (mandatory exclusion), or 42 U.S.C.

$ 1320a-7(b) or 42 U.S.C. $ 1320a-7a (permissive exclusion).

       6.      Noturithstanding the releases given in Paragraphs 3 and 4 of this Agreement, or

any other term of this Agreement, the following claims of the United States are specifically

reserved and are not released:

               a.      Any liability arising under Title26, U.S. Code (lntemal Revenue Code);

               b.      Any criminal liabilitY;

               c.      Except as explicitly stated in this Agreement, any administrative liability,

                       including mandatory or permissive exclusion from Federal health care

                       programs;

               d.      Any liability to the United States (or its agencies) for any conduct other

                       than the Covered Conduct, including, but not limited to, any liability

                       related to Excluded Acthar Claims;

               e.      Any liability based upon obligations created by this Agreement;

               f.      Any liability of individuals;

               g.      Any liability for express or implied warranty claims or other claims for

                       defective or deficient products or services, including quality of goods and

                       services;

               h.      Any liability for failure to deliver goods or services due;

                i.     Any liability for personal injury or property damage or for other

                       consequential damages arising from the Covered Conduct.


                                                  5
      CaseCase 21-50428-JTD Doc
           2:12-cv-00175-BMS    22-5 74-1
                             Document Filed 05/21/21   Page Page
                                             Filed 09/20/19 16 of 29
                                                                  7 of 20




           7.    Relators and their heirs, successors, attorneys, agents, and assigns shall not object

to this Agreement but agree and confirm that this Agreement is fair, adequate, and reasonable

under all the circumstances, pursuant to   3l   U.S.C. $ 3730(cX2)(B). Conditioned upon Relator

Strunck and Pratta's receipt of the payment described in Paragraph 2, Relators and their heirs,

successors, attorneys, agents, and assigns   fully and finally release, waive, and forever discharge

the United States, its agencies, officers, agents, employees, and servants, from any claims arising

from the filing of the Civil Actions or under    3l U.S.C. $ 3730 as to the Covered   Conduct, and

from any claims to a share of the proceeds of this Agreement.

           8.    Questcor waives and shall not assert any defenses Questcor may have to any

criminal prosecution or administrative action relating to the Covered Conduct that may be based

in whole or in part on a contention that, under the Double Jeopardy Clause in the Fifth

Amendment of the Constitution, or under the Excessive Fines Clause in the Eighth Amendment

of the Constitution, this Agreement bars a remedy sought in such criminal prosecution or

administrative action.

           9.    Questcor fully and finally releases the United States, its agencies, officers, agents,

employees, and servants, from any claims (including attomey's fees, costs, and expenses        of

every kind and however denominated) that Questcor has asserted, could have asserted, or may

assert in the future against the United States, its agencies, officers, agents, employees, and

servants, related to the Covered Conduct and the United States' investigation and prosecution

thereof.

           10.   The Settlement Amount shall not be decreased as a result of the denial of claims

for payment now being withheld from payment by any Medicare contractor (e.g., Medicare

Administrative Contractor, fiscal intermediary, carrier) or any state payer, related to the Covered

Conduct; and Questcor agrees not to resubmit to any Medicare contractor or any state payer any


                                                    6
      CaseCase 21-50428-JTD Doc
           2:12-cv-00175-BMS    22-5 74-1
                             Document Filed 05/21/21   Page Page
                                             Filed 09/20/19 17 of 29
                                                                  8 of 20




previously denied claims related to the Covered Conduct, agrees not to appeal any such denials

of claims, and agrees to withdraw any such pending appeals

       I   l.   Questcor agrees to the following:

                a.     Unallowable Costs Defined: All costs (as defined in the Federal

Acquisition Regulation,43 C.F.R. $ 31.205-47; and in Titles XVIII and XIX of the Social

Security Act,42 U.S.C. $$ 1395-1395kkk-l and 1396-1396w-5; and the regulations and official

program directives promulgated thereunder) incurred by or on behalf of Questcor, its present or

former officers, directors, employees, shareholders, and agents in connection with:

                (1)    the matters covered by this Agreement;

                (2)    the United States' audit(s) and civil and any criminal investigation(s)   of

                       the matters covered by this Agreement;

                (3)    Questcor's investigation, defense, and corrective actions undertaken in

                       response to the United States' audit(s) and   civil and any criminal

                       investigation(s) in connection with the matters covered by this Agreement

                       (including attorney's fees);

                (4)    the negotiation and performance of this Agreement; and

                (5)    the payment Questcor makes to the United States pursuant to this

                       Agreement and any payments that Questcor may make to Relators,

                       including costs and attorney's fees.

are unallowable costs for government contracting purposes and under the Medicare Program,

Medicaid Program, TRICARE Program, and Federal Employees Health Benefits Program

(FEHBP) (hereinafter referred to as Unallowable Costs)

                b.     Future Treatment of Unallowable Costs: Unallowable Costs shall be

separately determined and accounted for by Questcor, and Questcor shall not charge such


                                                 7
      CaseCase 21-50428-JTD Doc
           2:12-cv-00175-BMS    22-5 74-1
                             Document Filed 05/21/21   Page Page
                                             Filed 09/20/19 18 of 29
                                                                  9 of 20




Unallowable Costs directly or indirectly to any contracts with the United States or any State

Medicaid program, or seek payment for such Unallowable Costs through any cost report, cost

statement, information statement, or payment request submitted by Questcor or any of its

subsidiaries or affiliates to the Medicare, Medicaid, TRICARE, or FEHBP Programs.

               c.      Treatment of Unallowable Costs Previously Submitted for Payment:


Questcor further agrees that within 90 days of the Effective Date of this Agreement
                                                                                    it shall

identify to applicable Medicare and TRICARE fiscal intermediaries, carriers, andlor contractors,

and Medicaid and FEHBP fiscal agents, any Unallowable Costs (as defined in this Paragraph)

included in payments previously sought from the United States, or any State Medicaid program,

including, but not limited to, payments sought in any cost reports, cost statements, information

reports, or payment requests already submitted by Questcor or any of its subsidiaries or affiliates,

and shall request, and agree, that such cost reports, cost statements, information reports, or

payment requests, even   if already settled, be adjusted to account for the effect of the inclusion of

the Unallowable Costs. Questcor agrees that the United States, at a minimum, shall be entitled to

recoup from Questcor any overpayment plus applicable interest and penalties as a result of the

inclusion of such Unallowable Costs on previously-submitted cost reports, information reports,

cost statements, or requests for payment.

        Any payments due after the adjustments have been made shall be paid to the United

States pursuant to the direction of the Department of Justice and/or the affected agencies. The

United States reserves its rights to disagree with any calculations submitted by Questcor or any

of its subsidiaries or affiliates on the effect of inclusion of Unallowable Costs (as defined in this

paragraph) on Questcor or any of its subsidiaries or affiliates' cost reports, cost statements, or

information reports.




                                                   8
     CaseCase  21-50428-JTD Document
          2:12-cv-00175-BMS Doc 22-5 74-1
                                      Filed 05/21/21   PagePage
                                            Filed 09/20/19  19 of10
                                                                 29of 20




                d.     Nothing in this Agreement shall constitute a waiver of the rights of the

United States to audit, examine, or re-examine Questcor's books and records to determine that no

Unallowable Costs have been claimed in accordance with the provisions of this Paragraph.

        12.     This Agreement is intended to be for the benefit of the Parties only. The Parties

do not release any claims against any other person or entity, except to the extent provided for in

Paragraph 13 (waiver for beneficiaries paragraph), below.

         13.    Questcor agrees that it waives and shall not seek payment for any of the health

care billings covered by this Agreement from any health care beneficiaries or their parents,

sponsors, legally responsible individuals, or third party payors based upon the claims defined as

Covered Conduct.

        14.    Upon receipt of the payment described in Paragraph l, above, the Parties shall

promptly sign and file in the Civil Actions a Stipulation of Dismissal ("Stipulation") : (l) that

claims as to the Covered Conduct shall be dismissed with prejudice, subject to the terms of this

Settlement Agreement; and (2) that Relators' other claims shall be dismissed with prejudice as to

Relators and without prejudice as to the United States, except that a) Relators' claims as to the

allegations contained in the United States' Complaint in Intervention; and b) Relator Clark's

employment claims shall not be dismissed. The Stipulation shall not dismiss any part of the

United States' Complaint in Intervention or any liability related to Excluded Acthar Claims.

        15.    Each Party shall bear its own legal and other costs incurred in connection with

this matter, including the preparation and performance of this Agreement.

        16.    Each party and signatory to this Agreement represents that it freely and

voluntarily enters in to this Agreement without any degree of duress or compulsion.

        17.    This Agreement is governed by the laws of the United States. The exclusive

jurisdiction and venue for any dispute relating to this Agreement is the United States District


                                                 9
     CaseCase  21-50428-JTD Document
          2:12-cv-00175-BMS Doc 22-5 74-1
                                      Filed 05/21/21   PagePage
                                            Filed 09/20/19  20 of11
                                                                 29of 20




Court for the Eastern District of Pennsylvania. For purposes of construing this Agreement, this

Agreement shall be deemed to have been drafted by all Parties to this Agreement and shall not,

therefore, be construed against any Party for that reason in any subsequent dispute.

        18.      This Agreement and the Incorporated Letter constitute the complete agreement

between the Parties on the matters that are the subject of this Agreement. This Agreement may

not be amended except by written consent of the Parties.

        19.      The undersigned counsel represent and warrant that they are fully authorized to

execute this Agreement on behalf of the persons and entities indicated below.

           20.   This Agreement may be executed in counterparts, each of which constitutes an

original and all of which constitute one and the same Agreement.

           21.   This Agreement is binding on Questcor's successors, transferees, heirs, and

assigns.

        22.      This Agreement is binding on Relators' successors, transferees, heirs, and assigns.

           23.   All parties   consent to the United States' disclosure of this Agreement, and

information about this Agreement, to the public.

           24.   This Agreement is effective on the date of signature of the last signatory to the

Agreement (Effective Date of this Agreement). Facsimiles and electronic transmissions        of

signatures shall constitute acceptable, binding signatures for purposes of this Agreement.




                                                     l0
  CaseCase  21-50428-JTD Document
       2:12-cv-00175-BMS Doc 22-5 74-1
                                   Filed 05/21/21   PagePage
                                         Filed 09/20/19  21 of12
                                                              29of 20




                    THE   T   NITED STATES qF AMERTCA


DA1'      { /)81{    BY:
                                    ,ty'il.-ta
                                  WILLIAM M. MCSWAIN
                                  United States Attorney
                                  Eastem District of Pennsylvania


                              (
                                                           Attorney




                                                           Attorney
                                                   vil Division


                                     k-C/-,-
                                  Colin M. Cherico
                                  Assistant United States Attomey

                                                                  ?
DArED:   3Jil!:l     BY:                           .(^
                                               M. Ripa
                                  TrialAttomey
                                  Commercial Litigation Branch
                                  Ciriil Division
                                  United States Department of Justice


DATED                BY:
                                  Lisa M. Re
                                  Assistant Inspector General for Legal Affairs
                                  Oftice of Counselto the Irrspector General
                                  Oflice of lnspector General
                                  United States Deparlment of Health and Human Serviccs




                                            II
 CaseCase  21-50428-JTD Document
      2:12-cv-00175-BMS Doc 22-5 74-1
                                  Filed 05/21/21   PagePage
                                        Filed 09/20/19  22 of13
                                                             29of 20




                    TTTN   UI\IIIED STATES OFA]VIERICA


DATED:-               BY
                              WILLIAM M. MCSWAIN
                              United States Attorney
                              Eastern Distriot of Pennsylvania



                              GREGORY B. DAVID
                              Assistant United States Attomey
                              Chief, Civil Division


                              CHARLENE K. FI.JLLMER
                              Assistant United States Attorney
                              Deputy Chiefl Civil Division


                              COLIN M. CIIERICO
                              Assistant United States Attomey



DATED                 BY
                              AUGUSTII\E M. RIPA
                              Trial Attorney
                              Commercial Litigation Branch
                              Civil Division
                              United States Departnent of Justice


DATED     27   lf     By:                       lhe P Lm^
                                 ^1(
                              LISA IT{.
                              Assistant Inspector General for Legal Affairs
                              Office of Counsel to the Inspector General
                              Offfioe of Inspector General
                              United States Department of Health and Human Services




                                          11
 CaseCase  21-50428-JTD Document
      2:12-cv-00175-BMS Doc 22-5 74-1
                                  Filed 05/21/21   PagePage
                                        Filed 09/20/19  23 of14
                                                             29of 20




                      OI'ESTCOR . DEIENDAITT


DArED:   {*\rf      BY:
                          I&thleen
                          Prcsidcnt,        ARD TJ,C


DATED:
         W          BY

                                     S. Ettingcr
                          AYil Itfi, Dunn
                          SkrddonArF Slstc Maghcr& FlomLLP
                          Counscl for Questcor




                                       12
CaseCase  21-50428-JTD Document
     2:12-cv-00175-BMS Doc 22-5 74-1
                                 Filed 05/21/21   PagePage
                                       Filed 09/20/19  24 of15
                                                            29of 20




                     CHARLES STRT,NCK . RELATOR


DArED: 81ae l   tl   BY:       ?j4J\4r
                                   Stmnck


DATED:   slnlr       BY
                               Begelmnn
                           Bogelmm & Ortrow, P.C.
                           Counsct fot Sfirnck




                                    13
 CaseCase  21-50428-JTD Document
      2:12-cv-00175-BMS Doc 22-5 74-1
                                  Filed 05/21/21   PagePage
                                        Filed 09/20/19  25 of16
                                                             29of 20




D.ArED:   t]"b,1      BY:



DArBD:    sfu{f   f   BY:
                                Bqslmsn
                                     & Otlow, P.C
                            Comsel furPratta




                                   t4
CaseCase  21-50428-JTD Document
     2:12-cv-00175-BMS Doc 22-5 74-1
                                 Filed 05/21/21   PagePage
                                       Filed 09/20/19  26 of17
                                                            29of 20




                      QCOrt CTAES "FBrAillon,

DATED:               BY
         -8!'z611?


DnTEo:gW             BY:

                           Ross FcllcrCasey, LLP
                           Counsel for Clark


DATED:   h43t*tatQ   BY:

                                           Lucas & Middleton, PC
                           Counsel for Clark




                                     t5
   CaseCase  21-50428-JTD Document
        2:12-cv-00175-BMS Doc 22-5 74-1
                                    Filed 05/21/21   PagePage
                                          Filed 09/20/19  27 of18
                                                               29of 20




                                                      U.S. Department of Justice

                                                      CivilDivision

MDG:JAY:AMR
46-62-2s47


                                                      ll'ashington. DC 20530



                                                      September 3.2019

John Bentivoglio, Esq.
Mitch Ettinger. Esq.
Skadden, Arps, Slate, Meagher & Flom LLP
1440 New York Ave, NW
Washington, DC 20005


       Re:    Mallinckrodt ARD LLC (tbrmerly Questcor Pharmaceuticals, Inc.)

Dear Mr. Bentivoglio and Mr. Ettinger:

        As you know. the United States and Mallinckrodt ARD LLC (formerly Questcor
Pharnraceuticals, Inc,) (the "Conrpany") have entered into a civil settlenlent agreenlent
("Settlement Agreement") to resolve certain allegations by the United States that the Company
violated the False Claims Act (FCA). 3l U.S.C. $$ 3729-3733, other federal statutes and the
common law in the specific manner described in the Settlement Agreement's Covered Conduct.

       Paragraph F of the Settlement Agreement states:

              The United States contends that it has certain civil claims, as specified in
              Paragraph 3 below. against Questcor for engaging in the conduct described
              in this paragraph during the time period from January l, 2009 to December
              31, 2013 (hereinafter referred to as the "CoVered Conduct"). Specifically,
              the United States alleges that twelve Questcor sales             representatives
              marketing Acthar provided illegal remuneration to health care providers in
              the form of lavish meals and entertainment expenses, with the intent to
              induce Acthar Medicare referrals from those health care providers, in
              violation of the AKS. The identities of the sales representatives at issue
              with respect to this alleged conduct are set forth in a separate letter from the
              Civil Division. United States Department of Justice to the undersigned,
              counsel for Questcor dated September 3,2019, which is herein incorporated
              by reference into this Agreement (the "lncorporated Letter"). The United
              States alleges that. from January l, 2009 to December 31, 2013. Questcor
              violated the False Claims Act. 3l U.S.C. $$ 3729-33, by knowingly causing
   CaseCase  21-50428-JTD Document
        2:12-cv-00175-BMS Doc 22-5 74-1
                                    Filed 05/21/21   PagePage
                                          Filed 09/20/19  28 of19
                                                               29of 20



                                                -2-

              to be submitted false claims for Acthar to the Medicare program that
               resulted from these AKS violations.

               The Covered Conduct specifically does not include any claims submitted to
               Medicare for Acthar in which the patient on whose behalf the claim was
               submitted received any financial assistance, including assistance for
               copayments, coinsurance, or any other patient cost obligation, provided in
               whole or in part by Questcor or the Chronic Disease Fund, now known as
               Cood Days ("CDF''), notwithstanding whether any such claim involved a
               prescription or referral from any health care provider who allegedly
               ieceivJd any remuneration arising from conduct by the sales representatives
               identified in the Incorporated Letter. These claims are referred to below as
               "Excluded Acthar Claims." For avoidance of doubt. the Settlement Amount
               defined below does not include any payment to the United States related to
               any Excluded Acthar Claims, and this Agreement does not provide any
               consideration or releases related to any Excluded Acthar Claims'



         Pursuant to this provision of the Settlement Agreement, this letter confirms the Parties'
understandirrg that the sales representatives at issue with respect to this alleged conduct are those
identified in Attachment A to this letter.


                                             Sincerely,




                                         Augustine M. Ri pa
                                   Trial Attorney. Civil Division
7                                                                         ":ffi


    CaseCase  21-50428-JTD Document
         2:12-cv-00175-BMS Doc 22-5 74-1
                                     Filed 05/21/21   PagePage
                                           Filed 09/20/19  29 of20
                                                                29of 20



                                    3



                               ATTACHMENT A

    l.   Corrie Prato
    2. Curt Buttiker
    3. Emily Jordan
    4. Jessica Sukanen
    5. Jessica Wettstein
    6. Shauna Morales
    7. Scott Clrk
    8. Nick Bruneni
    9. Brad Rooker
    [0. Susan Stevens
    11.John Lanning
    1 2. Michael Dittbrenner
